JONES, J.
1. Where a father executes a deed to his son, containing recitals of a valuable consideration received from the grantee, such deed conveys title by way of purchase, and, upon the grantee’s death intestate and childless, the estate descends in fee and vests in his relict under the provisions of Section 8574, General Code.
2. On the same day a father, contemplating the distribution of his real estate, executed three instruments; two separate deeds _to Tiis son and daughter’ respectively, each reciting the receipt of a valuable consideration from the grantee, and also a will devising another tract of land to his wife and still another to children of a deceased daughter. Proof merely of the execution of such contemporaneous instruments does not convert the deed to the son into one gift, thereby changing the course of descent.
3. Although the execution of such contemporaneous documents may tend to prove that the grantor contemplated only the distribution of his property, that fact alone, does not furnish clear and convinring proof of a mistake or mistaken intention on the part of the grant- or. He had the right to impart to his deed, the descendible quality of the title he was conveying; and when he employed therein the recital of a valuable consideration, it will be presumed that he used the recital with the intention of conveying title to his son through the medium of a deed of purchase.
Judgment affirmed.
. Matthias, Day, Allen, Kinkade and Robinson, JJ., concur.
Marshall, CJ., dissents.